DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  
In claim 11, lines 3-4 and line 5, “transducer elements” should read “ultrasound transducer elements”.
In claim 14, line 3, “differential amplifier” should read “differential charge amplifier”.
In claim 17, line 2, “the summed echoes” should read –the summed modulated echoes--.
In claim 18, line 3, “the set” should read –the multi-element set--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “essentially random” in line 6. It is unclear how the “essentially” modifies the limitation “random”. For examination purposes, the Examiner of record take this to be “random”.
Claim 11 recites “the analog domain” in line 8. There is insufficient antecedent basis for this limitation.
Claim 18 recites “essentially randomly” in line 2. It is unclear how the “essentially” modifies the limitation “randomly”. For examination purposes, the Examiner of record take this to be “randomly”.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 20140180176), hereinafter, Rothberg, in view of Davenport et al. (US 20120016921), hereinafter, Davenport.
Regarding claim 11, Rothberg teaches an ultrasound imaging system (400, 500, 600, 650, 900) (Figs. 1-11) comprising: 
a multi-element set (402a)(402b) of ultrasound transducer elements (“ultrasound elements of array 402b” [0192]. “Various aspects of the present application have been described in which one or more ultrasound elements are implemented...conventional piezoelectric ultrasound elements may be used, and/or capacitive micromachined ultrasound transducers (CMUT) may be used” [0294]; Figs. 3, 5, 13); 
an excitation pulse generator (408) (701) (“FIGS. 7A-7C illustrate non-limiting implementations of a signal transmit chain (also referred to as a transmitter) in accordance with one or more aspects of the present application, as may be used to transmit ultrasound signals from an ultrasound element. Thus, FIGS. 7A-7C illustrate non-limiting examples of signal transmit chains as may be used in systems of the types illustrated in FIGS. 2-6, or any other suitable systems.” [0184]. “The signal transmit chain 700a of FIG. 7A includes a waveform generator 701 and an amplification stage 705 coupled to the array 402a. The waveform generator 701 may be any suitable type of waveform generator for generating signals of the type to be sent from ultrasound elements of the opposed arrays. Thus, the waveform generator 701 may be an analog or digital waveform generator.” [0185])  providing a succession of excitation pulses to the transducer elements (“In embodiments where the transmitted waveform is a linear FM waveform having a pulse length greater than the time it takes for a signal to propagate from array 402a to array 402b, the output signal of the ADC 1106 may be a tone representing a frequency difference between the transmitted signal (e.g., from transmitter 408) and the signal received by the ultrasound element of the array 402b and output by the amplification stage 902.” [0215]; “the temporal gap .DELTA.t between successive pulses to ensure no overlap of the pulses (i.e., the time between transmission of the tail end of one pulse and the start of the next pulse)” [0249]); 
modulating echoes received by the transducer elements (“multiplying each pulse of the received signal” [0231]) in response to the excitation pulses applied to an object (410)(“ the subject 410” [0298])(“phase modulated waveforms rather than linear or non-linear frequency modulated waveforms may be used for pulse compression” [0191]. “In some embodiments in which extrinsic CDMA coding is used, each extrinsically coded signal that is received is multiplied by multiplying each pulse of the received signal by the corresponding phase factor for the transmitter/source being decoded. Then, the resulting multiplied signal is added into an accumulator for each successive pulse of the received signal.” [0231]); 
a circuit summing the modulated echoes in the analog domain (“an accumulator”) (“The signal receive chain 1100b comprises analog pulse compression stage 1116 coupled to the amplification stage 902 and configured to receive an output signal from the amplification stage 902. The analog pulse compression stage 1116 provides an output signal 1118. The analog pulse compression stage 1116 may apply a pulse compression filter to the received signal… the received signal may be correlated with the transmitted signal to produce a correlated signal.” [0210], Fig. 11B.  “Then, the resulting multiplied signal is added into an accumulator for each successive pulse of the received signal.” [0231]); and 
an image reconstruction processor (416)(3208) (“The system 400 also includes a receiver 412, pre-processing circuitry 414, and reconstruction computer 416” [0165]) configured to computer-process the summed modulated echoes into one or more images of the object (1212)(2908)(“A compressive sensing image reconstruction process may generate a volumetric image based, at least in part, on the measurements (e.g., obtained at 2906), geometric model (e.g., calculated at 2904), and the sparsity basis.” [0361], “the processing system 3208 may further be configured to reconstruct one or more images." [0384], Figs. 17A-B, 29, 32).
Rothberg does not teach a receiving switch matrix modulating echoes received by the transducer elements in response to the excitation pulses applied to an object, with an essentially random sequence of modulation coefficients. 
However, Davenport discloses a method and apparatus for compressive domain filtering and interference cancellation, which is analogous art. Davenport teaches a receiving switch matrix (“pc(t)”, Fig. 1) modulating echoes received (“f(t) x pc(t)”, Fig. 1) with an essentially random sequence of modulation coefficients (“FIG. 1 is a drawing of an example device that acquires a compressive set of measurements by modulating the input signal with a pseudo-random pulse” [0052]. “The step of obtaining compressive measurements may be comprised of the step of obtaining compressive measurements by a random or pseudorandom projection operator or by a valid compressive sensing matrix.” [0043]. “The analog input x(t) is mixed with a pseudo-random square pulse of .+-.1 s” [0031]; “containing N/M pseudo-random .+-.1 s per row, which operates on x." [0032]. “The assumed model for this section is that of an analog signal x(t) that is a periodic or a finite-length signal which can be represented by its Fourier series” [0030]; “we state the results for random matrices” [0020]. “The invention is applicable to all types of "signals" and data, including but not limited to signals, images, video and other higher-dimensional data.” [0005]).
Therefore, based on Davenport’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rothberg to have a receiving switch matrix modulating echoes received with an essentially random sequence of modulation coefficients, as taught by Davenport, in order to improve signal acquisition by using efficient sampling to remove or attenuate undesired components thereby enabling fast analog-to-information conversion (Davenport: [0031]). In the combined invention of Rothberg and Davenport, the receiving switch matrix is modulating echoes received by the transducer elements in response to the excitation pulses applied to an object.
Regarding claim 12, Rothberg modified by Davenport teaches the system of claim 11.
Rothberg does not teach that the receiving switch matrix modulates the echoes with modulating waveforms having irregular periods. 
However, Davenport discloses a method and apparatus for compressive domain filtering and interference cancellation, which is analogous art. Davenport teaches that the receiving switch matrix modulates the echoes with modulating waveforms having irregular periods (“a pseudo-random pulse of .+-.1 s” [0031]) (“a pseudo-random square pulse of .+-.1 s” [0031]; “FIG. 1 is a drawing of an example device that acquires a compressive set of measurements by modulating the input signal with a pseudo-random pulse” [0052]).
Therefore, based on Davenport’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rothberg to have the receiving switch matrix that modulates the echoes with modulating waveforms having irregular periods, as taught by Davenport, in order to improve signal acquisition by using efficient sampling to remove or attenuate undesired components thereby enabling fast analog-to-information conversion (Davenport: [0031]). 

Regarding claim 13, Rothberg modified by Davenport teaches the system of claim 12.
Rothberg does not teach that the modulating waveforms comprise waveforms of a succession of positive and negative levels. 
However, Davenport discloses a method and apparatus for compressive domain filtering and interference cancellation, which is analogous art. Davenport teaches that the modulating waveforms comprise waveforms of a succession of positive and negative levels (“a pseudo-random pulse of .+-.1 s” [0031]) (“a pseudo-random square pulse of .+-.1 s” [0031]; “FIG. 1 is a drawing of an example device that acquires a compressive set of measurements by modulating the input signal with a pseudo-random pulse” [0052]).
Therefore, based on Davenport’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rothberg to have the modulating waveforms that comprise waveforms of a succession of positive and negative levels, as taught by Davenport, in order to improve signal acquisition by using efficient sampling to remove or attenuate undesired components thereby enabling fast analog-to-information conversion (Davenport: [0031]). 
Regarding claim 17, Rothberg modified by Davenport teaches the system of claim 11.
Rothberg teaches an analog-to-digital converter (ADC) (610) converting the summed echoes into a digital sequence supplied to the image reconstruction processor (“the reconstruction process 604 may be used to generate one or more volumetric images of the subject 410, ... The pre-processing block may perform any suitable processing on signals received (e.g., by the array 402b) and initially processed by the receiver 412 and analog to digital converter (ADC) 610." [0181]. “The front-end circuitry such as receiver 412 …may distinguish (or discriminate between), for each of the ultrasound elements of the array 402b, each of the received ultrasound signals from each of the ultrasound elements of the array 402a by decoding the signals” [0224]; “each element of an array of ultrasound elements configured as sensors may have a number of decoders associated therewith." [0229]; “where extrinsic CDMA coding may be used to encode the signals, the signals may be decoded at least in part by averaging combinations of the received signals.” [0230]; Fig. 6A).  
Regarding claim 18, Rothberg modified by Davenport teaches the system of claim 11.
Rothberg teaches a transmission switch matrix (652) transmitting each excitation pulse (“transmitting” [0183]) only to a respective, essentially randomly selected subset of the elements in the set (“the subset of elements constitutes a random arrangement” [0279])(“the array 402a is additionally coupled to a switch 652, a receiver 654, and an ADC 656…To operate the array 402a as a transmitting array, the switch 652 (which may be any suitable type of switch) may couple the array 402a to the transmitter 408, in which case the array 402a operates as previously described herein. [0183]. “Moreover, it should be appreciated that an irregular (e.g., random) arrangement of ultrasound elements may be effectively created by operating only a subset of ultrasound elements of an arrangement, wherein the subset of elements constitutes a random arrangement even while the overall arrangement may not constitute a random arrangement.” [0279]; “the irregular spacing of ultrasound sources and/or sensors may lead to fewer artifacts in images calculated from measurements obtained by using ultrasound sources/sensors so spaced. The irregular spacing may lead to fewer artifacts that ordinarily result from symmetry in regular sensor arrangements.” [0281], Figs. 18A-18D and 19).  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg and Davenport as applied to claim 13, and further in in view of Mo (US 20140269206), hereinafter, Mo.
Regarding claim 14, Rothberg modified by Davenport teaches the system of claim 13.
Rothberg modified by Davenport does not teach a differential charge amplifier, wherein the echoes modulated with the positive levels are supplied to a positive input and the echoes modulated with the negative levels are supplied to a negative input of the differential amplifier.
However, Mo discloses a method and apparatus for compressive domain filtering and interference cancellation, which is analogous art. Mo teaches a differential charge amplifier (28), wherein the echoes modulated with the positive levels are supplied to a positive input (“a positive input” [0040]) and the echoes modulated with the negative levels are supplied to a negative input (“a negative input” [0040]) of the differential amplifier (“The receive beamformer channel receives the differential mode signals and combines the signals, rejecting or reducing common mode information." [0039]. "FIG. 1 shows one example of part of the receive beamformer channel.  A differential amplifier 28 has a positive input connected to one of the wires of the twisted pair 26 and a negative input connected to another one of the wires of the twisted pair 26." [0040]).
Therefore, based on Mo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rothberg and Davenport to have a differential charge amplifier, wherein the echoes modulated with the positive levels are supplied to a positive input and the echoes modulated with the negative levels are supplied to a negative input of the differential amplifier, as taught by Mo, in order to improve signal acquisition by reducing common mode information (Mo: [0039]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg and Davenport as applied to claim 11, and further in in view of Ikeda et al (US 20150351720), hereinafter, Ikeda.
Regarding claim 15, Rothberg modified by Davenport teaches the system of claim 11.
Rothberg modified by Davenport teaches does not teach that the image reconstruction processor is configured to apply an image matrix to the summed modulated echoes to generate an image of the object.
However, Ikeda discloses an ultrasonic imaging device, which is analogous art. Ikeda teaches that the image reconstruction processor is configured to apply an image matrix (bp, Eq. (25)) to the summed modulated echoes (yp(n), Eqs. (23)-(25)) to generate an image of the object (“y.sub.sum(n)”)(“using the weight vector w… yp(n) = wHp(n) x(n)” [0159]; “the final synthesizing-phasing output y.sub.sum(n) can be represented by Expression (25)." [0160]).  
Therefore, based on Ikeda’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rothberg and Davenport to have the image reconstruction processor that is configured to apply an image matrix to the summed modulated echoes to generate an image of the objec, as taught by Ikeda, in order to facilitate calculation of synthesizing-phasing output  (Ikeda: [0160]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg, Davenport, and Ikeda as applied to claim 15, and further in in view of Madore (US 20150265250), hereinafter, Madore.
Regarding claim 16, Rothberg modified by Davenport and Ikeda teaches the system of claim 15.
Rothberg modified by Davenport and Ikeda does not teach that the image matrix is selected to relate summed echoes from a known object to an expected image of the object generated with the image reconstruction processor.
However, Madore discloses data reconstruction for improved ultrasound imaging, which is analogous art. Madore teaches that the image matrix is selected (““Matrix R of Eq. 9 is selected” [0046]) to relate summed echoes from a known object (“the object o consists of a single point” [0041])(“ a metal-wire phantom” [0051]) to an expected image of the object (“compact signal distribution” [0041]) (“resulting images are interpreted as a point-spread-function” [0051]) generated with the image reconstruction processor (“An example is depicted in FIGS. 6A-6C where the e-t signal 61 consists of a single arc, meaning that the object o consists of a single point… image 63 presents a much more compact signal distribution and a greatly improved rendering of the point-object.” [0041]; “whole areas of e-t space with dimensions 21 and 22 may get involved for potentially all transmit events along dimension 23 in the reconstruction of any given pixel location, as opposed to one-dimensional arc-shaped curves as in delay-and-sum beamforming. The solution presented in Eq. 7 is duplicated in Eq. 8 below, but it now involves a more accurate model relying on E.sub.wav rather than E.sub.arc:” [0043]. “Matrix R of Eq. 9 is selected as better representing the phantom” [0046], Fig. 12G. “FIGS. 12A-12G show results obtained from a metal-wire phantom using single-shot imaging. The imaging was performed with our ATL probe both with a rectangular-shaped and with a sector-shaped FOV, and our Acuson probe with a rectangular-shaped FOV. The acquired datasets were reconstructed using both delay-and-sum beamforming (Eqs 2 and 5) and using Eq. 9. Because the water-wire transition had small spatial extent, resulting images are interpreted as a point-spread-function (PSF)… The size of the PSF was reduced by up to 37% (ATL probe with rectangular FOV), while the L1-norm of the PSF was reduced by up to 38% (Acuson probe with rectangular FOV).” [0051]).

Therefore, based on Madore’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rothberg, Davenport, and Ikeda to have the image matrix that is selected to relate summed echoes from a known object to an expected image of the object generated with the image reconstruction processor, as taught by Madore, in order to improve image reconstruction (Madore: [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793   

/YI-SHAN YANG/Primary Examiner, Art Unit 3793